Citation Nr: 0705835	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  02-11 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to April 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied service connection for the 
cause of the veteran's death, and denied entitlement to 
dependency and indemnity compensation (DIC) benefits under 38 
U.S.C.A. § 1318.  The appellant is the surviving spouse of 
the veteran.  She perfected an appeal of these determinations 
to the Board.

The appellant testified at a Travel Board hearing in April 
2005 before the undersigned.  

In July 2005 the Board remanded the case to the RO for 
further development.  In the introduction of that Remand, the 
Board noted that during the April 2005 hearing, the appellant 
had testified that she was challenging the effective date of 
service connection for the veteran's macular degeneration, 
right traumatic, based on clear and unmistakable error.  In 
the July 2005 Remand, the Board noted that the  claim had not 
yet been adjudicated and therefore referred the claim to the 
RO for appropriate action.  Review of the claims file at this 
time does not reflect that this matter has been addressed.  
It is therefore again referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9, dated in December 2006 and received in 
January 2007, the appellant checked the hearing request box 
indicating that she was requesting that she be afforded a 
hearing before Veterans Law Judge sitting at the RO, known as 
a "Travel Board" hearing.  On that form, the appellant also 
indicated that she was requesting a hearing by a VA RO 
decision review officer.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2006).  
Because failure to afford the veteran the requested hearing 
would constitute a denial of due process and result in any 
Board decision being vacated, 38 C.F.R. § 20.904(a) (2006), 
this matter must be addressed before the Board promulgates a 
decision.

Accordingly, this case must be remanded to clarify which type 
of hearing the appellant is requesting, Travel Board hearing 
or a hearing before a RO decision review officer; and then 
afford her the opportunity to appear at such a hearing 
following all appropriate procedures. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should clarify which type of 
personal hearing (Travel Board hearing or 
a hearing before a RO decision review 
officer) the appellant is requesting; and 
then, following all appropriate 
procedures, schedule the appellant for 
the specific type of hearing she 
requests.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

